                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

SHOMARI E. NORMAN,                                     )
                                                       )
                                Plaintiff,             )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:18-cv-343-D
                                                       )
EVONNE S. HOPKINS, JUDGE LORI                          )
CHRSTIAN, MARC ANTHONY, and NC                         )
CHILD SUPPORT AGENCY                                   )
                                                       )
                                Defendants.            )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS Hopkins's
motions to dismiss [D.E. 32, 45], DISMISSES the action against defendant Anthony, and
DISMISSES the action against North Carolina Child Support Agency. The court DENIES
as moot plaintiff's motion of discovery and addendum 2 [D.E. 59].

IT IS FURTHER ORDERED AND DECREED that on April 26, 2019 the Court DISMISSED
plaintiff's complaint against Judge Lori Christian.


This Judgment Filed and Entered on August 16, 2019, and Copies To:
Shomari E. Norman                                       (Sent to 2375 Sothern Blvd Apt. 2C Bronx, NY
                                                        10456 via US Mail)
Robert E. Desmond                                      (via CM/ECF electronic notification)
Anna M. Davis                                          (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
August 16, 2019                                                (By) /s/ Nicole Sellers
                                                                Deputy Clerk
